Citation Nr: 1213098	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in January 2011; a transcript of that hearing is of record.

The issues of entitlement to a compensable evaluation for erythema multiforme, entitlement to a compensable evaluation for left ear hearing loss, whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss, and entitlement to service connection for insomnia, hypertension, cataracts, a kidney disorder (to include as secondary to service-connected erythema multiforme), a lung disorder (to include as secondary to service-connected erythema multiforme), and a pancreatic disorder (to include as secondary to service-connected erythema multiforme) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a cervical spine disorder is warranted. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011). 

In multiple written statements as well as during his January 2011 DRO hearing, the Veteran has asserted that his current cervical spine disorder was incurred during or is causally related to active service, specifically to an in-service injury.  He contended that he injured his neck when a box of uniforms fell on his head while he was stationed at Troy State University in Troy, Alabama, as part of the AF Reserve Officers Training Corps (ROTC) program (Detachment 17) between 1980 and 1984.  It was reported that he went for physical therapy during active service at Maxwell Air Force Base (AFB).  His spouse and a fellow serviceman also submitted written statements corroborating the occurrence of his claimed in-service injury and cervical spine treatment at Maxwell AFB. 

Service treatment records are void of any complaints, treatment, or diagnoses of a cervical spine disorder.  A clinical date record dated in 1980 did show that the Veteran was moving to Troy State University and that the nearest base was Maxwell AFB.  A May 1988 Report of Medical History showed that the Veteran left the section concerning arthritis, rheumatism, or bursitis.  He has continually asserted that he was instructed to leave items blank he wanted to discuss with the retirement physical examiner.  He has indicated that he informed the examiner of his cervical spine injury, treatment, and continued neck pain during service. 

Post-service VA treatment records from Maxwell AFB Outpatient Clinic dated in 1990 and 1991 reflected complaints of neck pain and findings of cervical muscle spasms.  An October 1990 X-ray report was noted to reveal normal cervical lordosis and be otherwise unremarkable.  Additional VA treatment notes dated in 2006 detailed complaints of neck pain and findings of neck strain as well as osteoarthritis.  A May 2006 X-ray report listed a conclusion of cervical spondylosis with changes especially of facet arthrosis in mid and upper cervical spine.  

An October 2006 private MRI report of the cervical spine listed an impression of mild degeneration of the cervical intervertebral discs but no evidence of significant focal disc herniation or spinal or foraminal stenosis.  Private treatment notes dated in October 2006 also revealed complaints of neck pain and findings of cervical facet arthrosis.  A November 2006 operative report showed that the Veteran underwent radiofrequency neuroablation of cervical facet nerves, cervical facet joint injection, suprascapular nerve injection, and transforaminal epidural.  Postoperative diagnoses were listed as cervical facet arthritis, cervical degenerative disc disease, and brachial neuritis. 

In a June 2007 statement, a VA physician (now in private practice) stated that the Veteran had experienced chronic recurrent neck pain since the mid 1980s when he was on active duty.  She indicated that the Veteran had reported an in-service injury to the neck when a box of uniforms fell about six feet onto the top of his head and neck.  It was noted that the Veteran's injury required about a year of therapy and rest to resolve.  She discussed the Veteran's reports that this was the only injury that he had sustained to his neck and that might account for his degenerative changes.  Thereafter, she opined that the injury certainly may have contributed to the current pain and degenerative changes the Veteran now experienced. 

In a March 2011 VA joints examination report, the examiner, a VA physician, diagnosed chronic strain of the cervical spine with mild radiculitis.  After reviewing the claims file and examining the Veteran, he noted that he was unable to find adequate documentation to relate the Veteran's present cervical spine condition to his military service.  He opined that it was less likely as not that the Veteran's military service resulted in, aggravated, or caused his present cervical spine condition. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

Unfortunately, the VA physician provided a speculative medical opinion in her June 2007 statement.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, the March 2011 VA examiner failed to provide any support or rationale for his conclusion that the Veteran's cervical spine disorder was not related to service.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).

In light of the cumulative record, to include the inadequate medical opinions discussed above, the AMC should obtain an additional VA medical opinion to clarify the nature and etiology of the Veteran's claimed cervical spine disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file also reflects that the Veteran has received medical treatment for his claimed cervical spine disorder from the VA Medical Center (VAMC) in Montgomery, Alabama, as well as the Maxwell Outpatient Clinic at Maxwell AFB; however, the claims file only contains VA treatment records from those facilities dated up to July 2006 and October 2006, respectively.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records. 

It was further indicated in the record that the Veteran had received treatment from a private physician identified as T. D. R., M. D., for his claimed cervical spine disorder.  Any available records from that private treatment provider should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Finally, the Board notes that the Veteran submitted additional evidence to the RO in support of his claim in May 2011.  Additional new evidence associated with the record consists of VA treatment notes dated in 1990 and 1991 that are clearly pertinent to his claim.  Unfortunately, the statements submitted by the Veteran or his representative did not include a waiver of AOJ review of this evidence.  As the Veteran has not waived AOJ consideration of the evidence submitted in May 2011, the case must be remanded for additional development.  38 C.F.R. §§ 19.31, 20.1304 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed cervical spine disorder.  Of particular interest are all private treatment records from T. D. R., M. D. for the time period from September 2010 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. 

2.  Regardless as to whether or not the Veteran responds, the AMC should obtain VA clinical records pertaining to the Veteran's claimed cervical spine disorder from the Montgomery VAMC for the period from July 2006 to the present and Maxwell Outpatient Clinic at Maxwell AFB for the period from September 1988 to September 2006 and from October 2006 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran's claims file should be reviewed by a VA physician, preferably one with a specialty in orthopedics, for an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disorder is casually related to his period of active service, to include the asserted in-service cervical spine injury.  

In doing so, the examiner should acknowledge and discuss the lay assertions of the Veteran, his spouse, and fellow servicemen of an in-service cervical spine injury and continuity of cervical spine symptomatology since service, post-service treatment for a cervical spine disorder, and the findings made by the VA physician (now in private practice identified as T. D. R., M. D.) in the June 2007 statement as well as by the VA physician in the March 2011 VA joints examination report of record.

Prior to issuing the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of April 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



